DETAILED ACTION
	This is in response to the application filed on October 9, 2020 where Claims 1 – 21, of which Claims 1, 12, and 13 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 2, 2020 and July 2, 2021 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 1, 12, and 13 are directed to reconstituting a fragmented encryption key from a plurality of different entities to decrypt data.  While mathematical computations are generally not considered statutory, the application of the blockchain and associated conditions within the distributed database characterize improvements to a particular technical field of key fragment distribution and access security for accessing those key fragments [See Specification, Para. 0003, 0028-30].  Therefore, the claims integrate the judicial exception into a practical application and satisfies Step 2A, Prong Two of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 – 10, 12 – 14, and 17 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2019/0288840 (hereinafter “Gallancy”).
1.	Regarding Claims 1, 12, and 13, Gallancy discloses of a computing device [Fig. 1, 2, and 10; Para. 0116; originating device] comprising: 
a processor [Fig. 10; Para. 0118-119]; and 
one or more memories that include instructions that, when executed by the processor [Fig. 10; Para. 120-121], cause the computing device to: 
receive, at the computing device, a request to decrypt data encrypted with a symmetric key, the encrypted data stored on a memory device [Fig. 2; Para. 0063, 0065-66, 0094; user attempts to access symmetric-key-encrypted data stored on memory accessible by originating device]; 
cause to determine if the request is part of an active session based on configuration parameters and session status [Fig. 2; Para. 0095-97; user in possession of delegate devices may, contingent on the name, type, path, or other target data metadata, set a threshold on a number of automatic affirmative responses to requests for decryption, such as automatically decrypt the next 10 shards received or automatically decrypt shards received during the next 12 hours (configuration parameters for when decryption is permitted); users of delegate devices are requested for permission for decryption event (requesting session status)]; 
in response to determining the request is part of an active session [Para. 0097; if decryption is permitted], 
request, by the computing device, decryption by a plurality of devices of shards of the symmetric key, the shards encrypted with public keys from the plurality of devices [Fig. 2; Para. 0065, 0073, 0096-0098; respective encrypted key shards can be decrypted, via each respective delegate device private key, and sent to the originating device], wherein decryption of the data requires reconstituting the symmetric key from a threshold number of the shards [Fig. 2; Para. 0065, 0069, 0098; threshold of shard required]; 
receiving decrypted shards until the threshold number of shards is reached [Fig. 2; Para. 0065, 0069, 0098; threshold number of shards received from originating device and/or delegate devices]; 
cause to update the session status [Para. 0095, 0097; delegate device approves of the decryption event]; 
reconstituting, by the computing device, the symmetric key from the decrypted shards [Fig. 2; Para. 0065, 0097-98; symmetric key reconstituted from the received shards on originating device to decrypt the encrypted target data]; and 
decrypting, by the computing device, the encrypted data with the symmetric key [Fig. 2; Para. 0065, 0097-98; symmetric key reconstituted on originating device to decrypt the encrypted target data].
2. 	Regarding Claims 2 and 14, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy further discloses that the shards are output generated by processing the symmetric key as input to a threshold cryptography data-sharing scheme [Para. 0065, 0068; e,g., Shamir’s Secret Sharing Scheme].
3. 	Regarding Claims 5 and 17, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy further discloses that the configuration parameters include an amount of time between decryption requests [Fig. 2; Para. 0095-97; set a threshold on a number of automatic affirmative responses to requests for decryption, such as automatically decrypt shards received during the next 12 hours].
4.	Regarding Claims 6 and 18, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy further discloses that the configuration parameters include a time between decryptions of the requested data [Fig. 2; Para. 0095-97; set a threshold on a number of automatic affirmative responses to requests for decryption, such as automatically decrypt shards received during the next 12 hours].
5.	Regarding Claims 7 and 19, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy further discloses that the configuration parameters include a type of file holding the requested data [Para. 0097; set a threshold for a number of automatic affirmative responses to requests for decryption contingent on the name, type, path or other target data metadata].
6.	Regarding Claims 8 and 20, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy further discloses that the configuration parameters include a time of day [Fig. 2; Para. 0095-97, 0122; set a threshold on a number of automatic affirmative responses to requests for decryption, such as automatically decrypt shards received during the next 12 hours; clock system controls a timer].
7.	Regarding Claims 9 and 21, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy further discloses that the configuration parameters include a directory storing the data [Para. 0097; set a threshold for a number of automatic affirmative responses to requests for decryption contingent on the name, type, path or other target data metadata].
8.	Regarding Claim 10, Gallancy discloses all the limitations of Claim 1.  Gallancy further discloses that the determining and updating are performed by a second device of the plurality of devices [Fig. 2; Para. 0095-97; user in possession of delegate devices can determine if the request is part of an active session (determine if conditions are met) and can update the session status (affirm decryption request) before the shard is sent to the originating device].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallancy.
9.	Regarding Claims 3 and 15, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy, however, does not specifically discloses that the configuration parameters include a number of objects to decrypt in a pre-specified amount of time. 
However, Gallancy discloses that a threshold number of automatic affirmative responses can be specified (e.g., next 10 requests) and also a time duration for automatic affirmative responses (e.g., next 12 hours) contingent on target data metadata [Para. 0097].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to utilize both conditions simultaneously.  This would have been a designer’s choice since each type of metadata of the target data, such as type and path, can have their own condition to be applied to increase personalization of affirmative response conditions.  The motivation to do so is to improve user personalization as to which affirmative responses can be autotomized for a better user experience.
10. 	Regarding Claims 4 and 16, Gallancy discloses all the limitations of Claims 1 and 13.  Gallancy, however, does not specifically discloses that the configuration parameters include a rate of opening files over a pre-specified amount of time.
However, Gallancy discloses that a threshold number of automatic affirmative responses can be specified (e.g., next 10 requests) and also a time duration for automatic affirmative responses (e.g., next 12 hours) contingent on target data metadata [Para. 0097].  The requests for decryption are based on attempts to open encrypted files [Para. 0094].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to utilize both conditions simultaneously.  This would have been a designer’s choice since each type of metadata of the target data, such as type and path, can have their own condition to be applied to increase personalization of affirmative response conditions.  The motivation to do so is to improve user personalization as to which affirmative responses can be autotomized for a better user experience.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gallancy, in view of PGPub. 2017/0222805 (hereinafter “Telford”).
11.	Regarding Claim 11, Gallancy discloses all the limitations of Claim 1.  Gallancy further discloses that the communication links between the devices can be encrypted [Para. 0058-59, 0114-115].  While the exchange of public keys initiates TLS communications, Gallancy does not specifically disclose that the decrypted shards are encrypted in transit between the first device and the plurality of devices with TLS for the purpose of transit.
	Telford discloses a system and method for distributing fragmented portions of an encryption key to a plurality of parties [Abstract].  Telford further discloses that communication of the key decrypted fragments uses secure standards such as TLS [Para. 0050].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Telford with Gallancy since both systems distribute and retrieve fragmented keys from different parties.  The combination would secure the transmission of the decrypted key fragments in Gallancy.  The motivation is to ensure that security of the key fragments is maintained [Telford; Para. 0050].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2020/0358600; PGPub. 2020/0084048; PGPub. 2019/0372765; PGPub. 2018/0375653 – various system and methods of distributing key fragments/shares to a plurality of entities and requiring a threshold number of key fragments/shares to decrypted data.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496